Citation Nr: 0031166	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for infertility, to 
include as a result of undiagnosed illness.

2.  Entitlement to service connection for skin disability, to 
include as a result of undiagnosed illness.

3.  Entitlement to service connection for psychiatric 
disability, to include as a result of undiagnosed illness.

4.  Entitlement to service connection for uncontrollable 
blinking, to include as a result of undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal 
disability, to include as a result of undiagnosed illness.

7.  Entitlement to service connection for bleeding gums, to 
include as a result of undiagnosed illness

8.  Entitlement to service connection for chronic fatigue, to 
include as a result of undiagnosed illness.

9.  Entitlement to service connection for a sleep disorder, 
to include as a result of undiagnosed illness.

10.  Entitlement to service connection for left arm spasms, 
to include as a result of undiagnosed illness.

11.  Entitlement to service connection for shortness of 
breath, to include as a result of undiagnosed illness.

12.  Entitlement to service connection for memory loss, to 
include as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991, including service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 1997 and February 1998 rating decisions by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1998, the veteran 
testified at a personal hearing at the RO. 


REMAND

All of the issues before the Board involves underlying claims 
of entitlement to service connection.  Some of the claims 
were denied on the basis that they are not well-grounded and 
others involve claims based on the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117.  In reviewing the claims 
file, it appears that VA examinations have been conducted in 
connection with a number of the issues.  

However, the Board notes here that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The removal of the 
threshold well-grounded claim requirement is clearly 
beneficial to the veteran as are the newly enacted assistance 
provisions.  Therefore, further preliminary action by the RO 
is necessary before the Board may properly proceed with 
appellate review.

Under the circumstances, the Board believes that additional 
action at the RO level is necessary prior to appellate review 
to ensure that all beneficial provisions of the newly enacted 
legislation are considered.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Such action should 
include but not be limited to obtaining 
all pertinent VA and private medical 
records not already of record.  

2.  The RO should also review the reports 
of VA examinations already conducted to 
ascertain if an adequate examination has 
been conducted with regard to each 
claimed disability, to include an opinion 
as to etiology if necessary.  Any 
necessary examinations or reexaminations 
should then be scheduled.  It is 
imperative that the examiners review the 
claims file in connection with the 
examinations, and all indicated special 
studies and tests are to be accomplished.  
As to all disorders claimed to be related 
to an undiagnosed illness, the examiners 
should clearly indicate whether there are 
clinically perceptible indications of the 
claimed disorders and, if so, whether 
they can be attributed to a known 
clinical diagnosis.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted under all applicable laws 
and regulations, including those 
addressing disability due to undiagnosed 
illness.  As to any claim which remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).






 


- 4 -


